 

 

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED: | 270
UNITED STATES OF AMERICA,
Government,
09 Cr 765 (RMB)
- against - : ORDER
Benjamin Harrison,
Defendant.

ae x

 

The conference in this matter is rescheduled from 9:30 am December 2, 2019 to
9:30 am on December 3, 2019, Counsel are requested to notify the Defendant and the

Supervising Probation Officer of the change in the date and time of the conference.

Dated: New York, New York

November 27, 2019
vabarel A. +

RICHARD M. BERMAN
US.D.J.

 

 
